DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 14 September 2020.  In view of this communication, claims 1-9 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 14 September 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “adjacent ones of the teeth overlap with each other” (claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 5 recites that “the insulating member in the projection portion has a portion where adjacent ones of the teeth overlap with each other” in lines 3-4.  While the claim recites the teeth overlapping one another, the application discloses only the projection portions of adjacent insulating members overlapping one another (fig. 7C, the insulators overlap at L3).  Since this limitation appears to have been intended to recite that “the projection portion has a portion that overlaps with a projection portion of an adjacent tooth .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (US 2006/0082241 A1), hereinafter referred to as “Enomoto”, in view of Takemoto (JP 2015-167432 A), hereinafter referred to as “Takemoto”.
Regarding claim 1, Enomoto discloses a radial gap type rotating electrical machine (fig. 1; ¶ 0026-0027), comprising: 
a rotor [1] including a rotary shaft [3] and a rotor iron core [4] that rotates around the rotary shaft [3] (fig. 1; ¶ 0028); and 
a stator [2] including a stator iron core [6] that is disposed to face the rotor iron core [4] (fig. 1; ¶ 0029), 
wherein the stator iron core [6] has an annular shape and has a back yoke [8] having a plurality of recesses [8G] provided along inner periphery, and a tooth [9] having one end [9T] fitted to the recess [8G] and the other end [9P] protruding toward the rotor iron core [4] (fig. 1; ¶ 0029-0030), and

    PNG
    media_image1.png
    503
    643
    media_image1.png
    Greyscale

the tooth [9] has a laminate in which amorphous metal foil strips are laminated in an axial direction of the rotary shaft [3] (fig. 1-2; ¶ 0034-0039), and an insulating member that holds the laminate (fig. 2; ¶ 0035; an insulating resin is cured to bond the individual foils together into each tooth structure).
Enomoto does not disclose a magnetic material is provided in an end portion on a side facing the rotor of the insulating member.
Takemoto discloses a radial gap type rotating electrical machine comprising a stator core [12] and a rotor [not shown] (fig. 1-5; ¶ 0013), teeth [24/26] having a laminate (fig. 1; ¶ 0013-0014), an insulating member [30] that holds the laminate (fig. 3-5; ¶ 0018-0019), and a magnetic material [32/33] is provided in an end portion on a side facing the rotor of the insulating member [30] (fig. 1, 5; ¶ 0020-0022).

    PNG
    media_image2.png
    610
    588
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the insulating member of Enomoto as a bobbin having a magnetic material attached thereto as taught by Takemoto, in order to focus magnetic flux within the teeth thereby suppressing torque fluctuation and increase total torque output (¶ 0002 of Takemoto).
Regarding claim 2, Enomoto, in view of Takemoto, discloses the radial gap type rotating electrical machine according to claim 1, as stated above, wherein Takemoto further discloses that the magnetic material [32/33] is a magnetic member that covers part of an end portion on a side facing the rotor of the insulating member [30] (fig. 1, 5; ¶ 0020-0022).
Regarding claim 3, Enomoto, in view of Takemoto, discloses the radial gap type rotating electrical machine according to claim 2, as stated above, except that Takemoto does not disclose that the magnetic member [32/33] has a thickness of 1 mm or more and 2 mm or less.
However, the thickness of the magnetic member is known in the art to affect both the magnetic permeability and the thickness of the air gap, as increasing the thickness of the magnetic member increases the permeability and decreases the air gap, thereby increasing the magnetic flux flowing from the rotor to the stator.  Thus, the thickness of the magnetic member is a result effective variable.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnetic member of Takemoto having a thickness of 1-2mm, in order to optimize the magnetic flux flow thereby improving motor performance.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Enomoto, in view of Takemoto, discloses the radial gap type rotating electrical machine according to claim 2, as stated above, wherein Takemoto further discloses that a coupling surface between the insulating member [30] and the magnetic member [32/33] has a corrugated shape, an uneven shape, or a knurled shape (fig. 3; the surfaces along which the bobbin and magnetic member meet substantially uneven relative to one another).

    PNG
    media_image3.png
    280
    609
    media_image3.png
    Greyscale

Regarding claim 6, Enomoto, in view of Takemoto, discloses the radial gap type rotating electrical machine according to claim 1, as stated above, wherein Takemoto further discloses that the magnetic material [32/33] is included in an end portion on a side facing the rotor of the insulating member [30] (fig. 1, 5; ¶ 0020-0022).
Regarding claim 9, Enomoto, in view of Takemoto, discloses the radial gap type rotating electrical machine according to claim 1, as stated above, wherein a coil conductor [7] wound around the tooth [9] is of concentrated winding or distributed winding (fig. 1; ¶ 0031; the windings are wound around individual teeth in a concentrated manner).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto and Takemoto as applied to claim 2 above, and further in view of Brissey et al. (US 4,025,840), hereinafter referred to as “Brissey”.
Regarding claim 5, Enomoto, in view of Takemoto, discloses the radial gap type rotating electrical machine according to claim 2, as stated above, wherein Takemoto further discloses that an end portion of the insulating member [30] on which the magnetic member [32/33] is provided has a projection portion [31b] (fig. 1-3; ¶ 0022).
The combination does not disclose the projection portion [31b] having different dimensions on left and right, and the insulating member [30] in the projection portion [31b] has a portion [that overlaps with a projection portion of an adjacent tooth].
Brissey discloses a radial gap type rotating electrical machine comprising a stator [10] having teeth [16] and an insulating member [23] on which a magnetic member [11] is disposed (fig. 1; col. 3, lines 16-30), and 

    PNG
    media_image4.png
    487
    758
    media_image4.png
    Greyscale

wherein an end portion [23a] of the insulating member [23] on which the magnetic member [11] is provided has a projection portion [23a/23b] having different dimensions on left and right, and the insulating member [23] in the projection portion [23a/23b] has a portion that overlaps with a projection portion [23a/23b] of an adjacent tooth [16] (fig. 1; col. 3, lines 31-43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the insulating members of Enomoto/Takemoto having overlapping projection portions as taught by Brissey, in order to ensure complete insulation of the windings from the armature (col. 3, lines 40-43).
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto and Takemoto as applied to claim 1 above, and further in view of Komuro et al. (US 2007/0145847 A1), hereinafter referred to as “Komuro”.
Regarding claim 7, Enomoto, in view of Takemoto, discloses the radial gap type rotating electrical machine according to claim 1, as stated above, except that Takemoto does not disclose whether the magnetic material is a soft magnetic material, a hard magnetic material, or a composite material of a soft magnetic material or a hard magnetic material and resin.
Komuro discloses a radial gap type rotating electrical machine having a magnetic material [101] disposed at the ends of the stator teeth [4] facing the rotor [1/3] (fig. 2; ¶ 0036-0037), and wherein the magnetic material [101] is a soft magnetic material, a hard magnetic material, or a composite material of a soft magnetic material or a hard magnetic material and resin (¶ 0021-0022; various soft magnetic materials are disclosed).

    PNG
    media_image5.png
    496
    641
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the magnetic material of Enomoto/Takemoto as a soft magnetic material as taught by Komuro, for the purpose of generate a high magnetic flux density (¶ 0022 of Komuro).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 8, Enomoto, in view of Takemoto, discloses the radial gap type rotating electrical machine according to claim 1, as stated above, except that the Takemoto does not disclose that wherein the magnetic material has an insulating film provided on a surface of a soft magnetic material or a hard magnetic material.
Komuro discloses a radial gap type rotating electrical machine having a magnetic material [101] disposed at the ends of the stator teeth [4] facing the rotor [1/3] (fig. 2; ¶ 0036-0037), wherein the magnetic material [101] has an insulating film provided on a surface of a soft magnetic material or a hard magnetic material (fig. 2; ¶ 0028-0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnetic material of Enomoto/Takemoto having an insulating film as taught by Komuro, in order to prevent heat generation due to eddy currents and thereby reducing the temperature dependency of the electrical machine (¶ 0028 of Komuro).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Enomoto et al. (US 2011/0095642 A1) discloses a rotating electrical machine comprising magnetic cores formed of laminated amorphous foil strips covered in an insulating resin.
Yamamoto et al. (US 7,122,934 B2) discloses a radial gap type rotating electrical machine comprising a stator with separate teeth disposed into recesses in the annular yoke of the stator.
Pijanowski (US 2001/0030486 A1) discloses a radial gap type rotating electrical machine comprising a stator with separate teeth disposed into recesses in the annular yoke of the stator, wherein said teeth are formed from amorphous steel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834